             Case 2:19-cv-00986-FMO-SK Document 64 Filed 03/13/20 Page 1 of 3 Page ID #:922


            1    BRIAN M. LUTZ, SBN 255976
                   blutz@gibsondunn.com
            2    MICHAEL J. KAHN, SBN 303289
                   mjkahn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendants
            7
            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
          10
          11     MARK DALPOGGETTO, Individually          CASE NO. 2:19-cv-00986-FMO-SK
                 and On Behalf of All Others Similarly
          12     Situated,                               DEFENDANTS’ NOTICE OF
                                                         MOTION AND MOTION TO
          13                       Plaintiff,            DISMISS FIRST AMENDED CLASS
                                                         ACTION COMPLAINT FOR
          14           v.                                VIOLATION OF THE FEDERAL
                                                         SECURITIES LAWS
          15     WIRECARD AG, MARKUS BRAUN,
                 BURKHARD LEY, ALEXANDER
          16     VON KNOOP, JAN MARSALEK, and
                 SUSANNE STEIDL,                         Hearing:
          17                                             Date:      May 7, 2020
                                   Defendants.           Time:      10:00 a.m.
          18                                             Place:     Courtroom 6D
                                                         Judge:     Hon. Fernando M. Olguin
          19
                                                         Action Filed:   February 8, 2019
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                          DEFENDANTS’ MOTION TO DISMISS
                                        CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64 Filed 03/13/20 Page 2 of 3 Page ID #:923


            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2            PLEASE TAKE NOTICE that on May 7, 2020, at 10:00 a.m., or as soon
            3    thereafter as the matter may be heard, in the U.S. District Court for the Central District
            4    of California, United States Courthouse, Courtroom 6D, located at 350 W. 1st Street,
            5    6th Floor, Los Angeles, California 90012, Defendants Wirecard AG (“Wirecard”),
            6    Markus Braun, Alexander Von Knoop, and Jan Marsalek (the “Individual Defendants”
            7    and, together with Wirecard, “Defendants”), 1 through their undersigned counsel, will,
            8    and hereby do, move to dismiss the First Amended Class Action Complaint For
            9    Violation Of The Federal Securities Laws (the “FAC”) (Dkt. 62) pursuant to the forum
          10     non conveniens doctrine and Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6).
          11     This Motion is based on this Notice, the supporting Memorandum of Points and
          12     Authorities, the Declarations of Brian M. Lutz, Iris Stoeckl, and Gerhard Wagner filed
          13     concurrently herewith, the accompanying Request for Judicial Notice, the complete
          14     files and records in this action, and any additional material and arguments as may be
          15     considered in connection with the hearing. This motion is made following the
          16     conference of counsel pursuant to L.R. 7-3 which took place on March 4, 2020.
          17             Defendants seek dismissal of this action with prejudice pursuant to the forum
          18     non conveniens doctrine because Plaintiff’s securities claims should be brought in
          19     Germany—where all of the Defendants reside, and the only place where Wirecard’s
          20     securities are listed on a stock exchange—and not in this District, which has no
          21     connection to this action. Defendants also seek dismissal of this action with prejudice
          22     pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction
          23     because (1) there is no general jurisdiction over the Defendants because they are “at
          24     home” in Germany, not the United States, and (2) there is no specific jurisdiction
          25     because, with respect to the securities at issue in this case, none of the Defendants
          26
          27      1
                      Because no proof of service has been filed for Defendants Burkhard Ley and
                      Susanne Steidl, they are not parties to this action and thus do not need to respond to
          28          the FAC. See Dkts. 53, 58. In the event that these Defendants are served, they
                      intend to join this Motion.
Gibson, Dunn &
                                                               1
Crutcher LLP                               DEFENDANTS’ MOTION TO DISMISS
                                             CASE NO. 2:19-cv-00986-FMO-SK
             Case 2:19-cv-00986-FMO-SK Document 64 Filed 03/13/20 Page 3 of 3 Page ID #:924


            1    purposely availed themselves of the U.S. capital markets, none of the Defendants
            2    directed their actions at U.S. investors, and the exercise of jurisdiction would be
            3    unreasonable. Finally, Defendants seek dismissal of this action with prejudice
            4    pursuant to Federal Rule of Civil Procedure 12(b)(6) because Plaintiff fails to state a
            5    claim.
            6
            7
                 Dated: March 13, 2020
            8
            9                                           GIBSON, DUNN & CRUTCHER LLP
          10
          11                                            By: /s/ Brian M. Lutz
          12                                                  Brian M. Lutz
                                                              Michael J. Kahn
          13                                                  555 Mission Street, Suite 3000
                                                              San Francisco, CA 94105-0921
          14                                                  Telephone: 415.393.8200
                                                              Facsimile: 415.393.8306
          15                                                  blutz@gibsondunn.com
                                                              mjkahn@gibsondunn.com
          16
          17                                                  Attorneys for Defendants
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                                                        2
Crutcher LLP                            DEFENDANTS’ MOTION TO DISMISS
                                          CASE NO. 2:19-cv-00986-FMO-SK
